DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 11-18, 20-24, 26-29, 31, 35-39, and 41 have been considered but are moot because the new ground of rejection does not rely on all of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 18, 20, 24, 26, 28, 31, and 40- 42 are rejected under 35 U.S.C. 103 as being unpatentable over Harrebek (US 20210006438)  in view of Li et al (US 20210281448) and further in view of Li et al (US 20220124533) herein after Cui.

As to claims  1 Harrebek discloses a method of wireless communication performed by a user
equipment (UE) (Harrebek ¶0082- method for CLI SRS RSRP measurement and reporting), comprising: transmitting a communication to perform a sounding reference signal (SRS) reference signal received power (RSRP) measurement;  and a second  UE capability to perform a CLI RSSI measurement (Harrebek ¶0035- 1st and 2nd and last sentences- when UE performs CLI-RSSI measurement, the measurement timing may be derived by UE implementation within orthogonal frequency division multiplexing (OFDM) symbols configured for CLI-RSSI measurement ; ¶0083-¶0084) and wherein the CLI measurement configuration is further based at least in part on the UE capability parameter (Harrebek ¶0035- 1st and 2nd sentence; ¶0083-¶0084; steps 850-880 of Fig.8a-b, ¶0083-¶0084- UE sends it capability for SRS timing for measuring SRS RSRP- step 820- measurement request has SRS configuration with timing offsets which is equivalent to CLI configurations- see ¶0051, ¶0058, and ¶0067).
Harrebek however is silent where the communication identifies a plurality of UE capabilities including a first UE capability to perform a sounding reference signal (SRS) reference signal received power (RSRP) measurement. However in an analogous art Go remedies this deficiency: (Li ¶0175-1st sentence- the UE may transmit a UE capability report indicating a number of SRS resources capability, a number of SRS ports supported per SRS resource capability). 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Harrabek’s transmission  with capabilities information of the UE of Li to transmit a SRS based on RSRP.
Both Harrebek and Li are silent where the second  UE capability to perform the CLI RSSI measurement occurs when a downlink channel of a serving cell is frequency division multiplexed with a CLI measurement resource. However in an analogous art Cui remedies this deficiency:(Cui -¶0071- penultimate sentence- a UE capability indicates whether a UE can support
simultaneous CLI measurement and physical downlink shared channel (PDSCH) and/or physical downlink control channel (PDCCH) reception; ¶0072- 2nd sentence- indicates whether the UE supports concurrent CLI measurement .. and reception of PDCCH or PDSCH from the serving cell). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Harrebek and Li with that of Cui for the purpose of providing UE capabilities due to CLI measurement resources and downlink channel reception (Cui ¶0071-1st sentence).

As to claim 5 the combined teachings of Harrebek, Li and Cui disclose the method of claim 2, wherein the UE performs the SRS RSRP measurement when the downlink channel of the serving cell is frequency division multiplexed with a CLI measurement resource, (Harrebek ¶0035- 1st and sentence- These types of measurements include CLI SRS-RSRP and CLI RSSI, the measurement timing may be derived by UE implementation within orthogonal frequency division multiplexing (OFDM) symbols ; ¶0036; Li ¶0175-1st sentence).

As to claim 18 Harrebek discloses a user equipment (UE) for wireless communication (Harrebek Fig.9b, ¶107, comprising: a memory (Harrebek ¶108); and one or more processors coupled to the memory (Harrebek ¶109), wherein the memory includes instructions executable by the one or more processors to cause the UE to: transmit a communication to perform a sounding reference signal (SRS) reference signal received power (RSRP) measurement and a second  UE capability to perform a CLI RSSI measurement (Harrebek ¶0035- 1st and 2nd and last sentences- when UE performs CLI-RSSI measurement, the measurement timing may be derived by UE implementation within orthogonal frequency division multiplexing (OFDM) symbols configured for CLI-RSSI measurement; ¶0083-¶0084) and receive (CLI) measurement configuration that is based at least in part on the UE capability-parameters ( steps 850-880 of Fig.8a-b, ¶0083-¶0084- UE sends it capability for SRS timing for measuring SRS RSRP;  step 820- measurement request has SRS configuration with timing offsets which is equivalent to a CLI configuration- see ¶0051, ¶0058, and ¶0067).
Harrebek however is silent where the communication identifies a plurality of UE capabilities including a first UE capability to perform a sounding reference signal (SRS) reference signal received power (RSRP) measurement. However in an analogous art Li remedies this deficiency: (Li ¶0175-1st sentence- the UE may transmit a UE capability report indicating a number of SRS resources capability, a number of SRS ports supported per SRS resource capability). 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Harrabek’s transmission  with capability information of the UE of Li to transmit a SRS based on RSRP.
Both Harrebek and Li are silent where the second  UE capability to perform the CLI RSSI measurement occurs when a downlink channel of a serving cell is frequency division multiplexed with a CLI measurement resource. However in an analogous art Cui remedies this deficiency: Cui -¶0071- penultimate sentence- a UE capability indicates whether a UE can support simultaneous CLI measurement and physical downlink shared channel (PDSCH) and/or physical downlink control channel (PDCCH) reception; ¶0072- 2nd sentence- indicates whether the UE supports concurrent CLI measurement .... and reception of PDCCH or PDSCH from the serving cell. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Harrebek and Li with that of Cui for the purpose of providing UE capabilities due to CLI measurement resources and downlink channel reception (Cui ¶0071-1st sentence)
 
As to claim 19 the combined teachings of Harrebek, Li and Cui disclose the UE of claim 33, wherein the UE capability parameters comprises; a capability to perform the CLI RSSI measurement, and wherein the CLI measurement configuration is further based at least in part on the UE capability parameter (Harrebek ¶0035- 1st sentence; ¶0077- 2nd sentence; steps 850-880 of Fig.8a-b, ¶0083-¶0084).

As to claim 20 the combined teaching of Harrebek, Li and Cui disclose the UE of claim 18, wherein the first UE capability is to perform the SRS RSRP measurement when the downlink channel of a serving cell is frequency division multiplexed with the CLI measurement resource(Harrebek ¶0035- 1st and sentence- These types of measurements include CLI SRS-RSRP and CLI RSSI, the measurement timing may be derived by UE implementation within orthogonal frequency division multiplexing (OFDM) symbols ; ¶0036; Li ¶0175-1st sentence).

As to claim 24 Harrebek discloses a non-transitory computer-readable medium storing one or more instructions for wireless communication (Harrebek ¶0111, ¶0125), the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a user
equipment (UE), cause the one or more processors to: transmit a communication to perform a sounding reference signal (SRS) reference signal received power (RSRP) measurement; and a second  UE capability to perform a CLI RSSI measurement (Harrebek ¶0035- 1st and 2nd and last sentences- when UE performs CLI-RSSI measurement, the measurement timing may be derived by UE implementation within orthogonal frequency division multiplexing (OFDM) symbols configured for CLI-RSSI measurement; ¶0083-¶0084) and receive a cross-link interference (CLI) measurement configuration that is based at least in part on the UE capability (steps 850-880 of Fig.8a-b, ¶0083-¶0084- UE sends it capability for SRS timing for measuring SRS RSRP- step 820- measurement request has SRS configuration with timing offsets which is equivalent to a CLI configuration- see ¶0051, ¶0058, and ¶0067).
Harrebek however is silent where the communication identifies a plurality of UE capabilities including a first UE capability to perform a sounding reference signal (SRS) reference signal received power (RSRP) measurement. However in an analogous art Li remedies this deficiency: (Li ¶0175-1st sentence- the UE may transmit a UE capability report indicating a number of SRS resources capability, a number of SRS ports supported per SRS resource capability). 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Harrabek’s transmission  with capability information of the UE of Li to transmit a SRS based on RSRP.
Both Harrebek and Li are silent where the second  UE capability to perform the CLI RSSI measurement occurs when a downlink channel of a serving cell is frequency division multiplexed with a CLI measurement resource. However in an analogous art Cui remedies this deficiency: Cui -¶0071- penultimate sentence- a UE capability indicates whether a UE can support simultaneous CLI measurement and physical downlink shared channel (PDSCH) and/or physical downlink control channel (PDCCH) reception; ¶0072- 2nd sentence- indicates whether the UE supports concurrent CLI measurement .... and reception of PDCCH or PDSCH from the serving cell. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Harrebek and Li with that of Cui for the purpose of providing UE capabilities due to CLI measurement resources and downlink channel reception (Cui ¶0071-1st sentence).
As to claim 26 the combined teachings of Harrebek, Li Cui discloses the non-transitory computer-readable medium of claim 24, wherein the first UE capability is to perform the SRS RSRP measurement when a downlink channel of a serving cell is frequency division multiplexed with a CLI measurement resource (Harrebek ¶0035- last sentence- when UE performs CLI-RSSI measurement, the measurement timing may be derived by UE implementation within orthogonal frequency division multiplexing (OFDM) symbols);Li ¶0175-1st sentence).

As to claim 28  Harrebek and Li discloses an apparatus for wireless communication, comprising: means for transmitting a communication that identifies a user equipment (UE) capability to perform a sounding reference signal (SRS) reference signal received power (RSRP) measurement, and a second  UE capability to perform a CLI RSSI measurement (Harrebek ¶0035- 1st and 2nd and last sentences- when UE performs CLI-RSSI measurement, the measurement timing may be derived by UE implementation within orthogonal frequency division multiplexing (OFDM) symbols configured for CLI-RSSI measurement; ¶0083-¶0084)  and means for receiving a cross-link interference (CLI) measurement configuration that is based at least in part on the UE capability (steps 850-880 of Fig.8a-b, ¶0083-¶0084- UE sends it capability for SRS timing for measuring SRS RSRP- step 820- measurement request has SRS configuration with timing offsets which is equivalent to a CLI configuration- see ¶0051, ¶0058, and ¶0067).
Harrebek however is silent where the communication identifies a plurality of UE capabilities including a first UE capability to perform a sounding reference signal (SRS) reference signal received power (RSRP) measurement. However in an analogous art Li remedies this deficiency: (Li ¶0175-1st sentence- the UE may transmit a UE capability report indicating a number of SRS resources capability, a number of SRS ports supported per SRS resource capability). 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Harrabek’s transmission  with capability information of the UE of Li to transmit a SRS based on RSRP.
Both Harrebek and Li are silent where the second  UE capability to perform the CLI RSSI measurement occurs when a downlink channel of a serving cell is frequency division multiplexed with a CLI measurement resource. However in an analogous art Cui remedies this deficiency: Cui -¶0071- penultimate sentence- a UE capability indicates whether a UE can support simultaneous CLI measurement and physical downlink shared channel (PDSCH) and/or physical downlink control channel (PDCCH) reception; ¶0072- 2nd sentence- indicates whether the UE supports concurrent CLI measurement ... and reception of PDCCH or PDSCH from the serving cell. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Harrebek and Li with that of Cui for the purpose of providing UE capabilities due to CLI measurement resources and downlink channel reception (Cui ¶0071-1st sentence).

As to claim 31 the combined teachings of Harrebek, Li and Cui disclose the method of claim 1, wherein the communication further identifies a UE capability parameter for a CLI received signal strength indication (RSSI) measurement, and wherein the CLI measurement configuration is further based at least in part on the UE capability parameter (Harrebek ¶0035- 1st sentence; ¶0077- 2nd sentence; steps 850-880 of Fig.8a-b, ¶0083-¶0084).

As to claim 42 the combined teachings of Harrebek, Li and Cui disclose the method of claim 1, wherein the CLI measurement configuration is received via a radio resource control (RRC) communication (Harrebek ¶0056- last sentence).

As to claim 43 the combined teachings of Harrebek, Li and Cui disclose the user equipment of claim 18, wherein the CLI measurement configuration is received via a radio resource control (RRC) communication (Harrebek ¶0056- last sentence).

Claims 3, 36, 38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Harrebek in view of Li in view of Cui and further in view of Jin et al (US 20190229781).

As to claim 3 Harrebek, Li and Cui combined discloses the method of claim 1, however silent wherein the capability to perform the SRS RSRP measurement is indicated in the communication by a first bit of the communication; and wherein the second UE capability to perform the CLI RSSI measurement is indicated by a second bit of the communication. However, in an analogous art Jin remedies this deficiency: (Jin ¶0019-capability information can be indicated by using a bit Jin¶0097- 1st sentence). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harrebek, Li and Cui with that of Jin for the purpose of indicating capability information (Jin ¶0019- 1st sentence).

As to claim 36 Harrebek, Li and Cui discloses the UE of claim 18, however silent wherein the communication identifies the first UE capability via a first capability parameter associated with performing the SRS RSRP measurement and the second UE capability via a second capability parameter associated with performing the CLI RSSI measurement. However, in an analogous art Jin remedies this deficiency (Jin ¶0019- 1st sentence; ¶0097). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harrebek, Li and Cui with that of Jin for the purpose of indicating capability information (Jin ¶0019- 1st sentence).

As to claim 38 Harrebek, Li and Cui discloses the non-transitory computer-readable medium of claim 24, however silent wherein the communication identifies the first UE capability via a first capability parameter associated with performing the SRS RSRP measurement and the second UE capability via a second capability parameter associated with performing the CLI RSSI measurement. However, in an analogous art Jin remedies this deficiency (Jin ¶0019- 1st sentence; ¶0097). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harrebek, Li and Cui with that of Jin for the purpose of indicating capability information (Jin ¶0019- 1st sentence).

As to claim 41 Harrebek, Li and Cui discloses The apparatus of claim 29, however silent wherein the communication identifies the first UE capability via a first capability parameter associated with performing the SRS RSRP measurement and the second UE capability via a second capability parameter associated with performing the CLI RSSI measurement. However, in an analogous art Jin remedies this deficiency (Jin ¶0019- 1st sentence; ¶0097). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harrebek, Li and Cui with that of Jin for the purpose of indicating capability information (Jin ¶0019- 1st sentence)

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Harrebek in view of Li in view of Cui and further in view of Hwang et al (US 20210021355).

As to claim 4 Harrebek, Li and Cui discloses the method of claim 1, however silent wherein at least one of the first UE capability or the second  UE capability is associated with a UE capability to perform gapless CLI measurements; However, in an analogous art Huang remedies this deficiency (Hwang ¶0079- The "measGapConfig" is used to configure or cancel a measurement gap. The MG is a period for cell identification and RSRP measurement) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harrebek, Li and Cui with that of Huang for the purpose of determining periods of RSRP measurements (Hwang ¶0079).

As to claim 11 Harrebek, Li and Cui disclose the method of claim 1, wherein the plurality of UE capabilities include a third UE capability indicating: a quantity of resources that are supported for CLI measurement reporting (Harrebek ¶0082- 1st sentence; Fig.8b, ¶0087- 1st sentence; ¶0090). Harrebek however is silent where channel state information reference signal (CSI-RS) measurement reporting and synchronization signal block measurement reporting in a same slot across all serving cells associated with the UE. However, in an analogous art Hwang remedies this deficiency: However, in an analogous art Hwang remedies this deficiency: (Hwang ¶0093- last sentence Fig.6, ¶0124). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harrebek, Li and Cui with that of Huang for the purpose of performing cell detection and measurement (Hwang ¶0124).

Claims 12-16, 21-23, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Harrebek in view of Li, in view of Cui and further in view of Oh et al (US 20210022015).

As to claim 12 Harrebek, Li and Cui discloses the method of claim 1, however silent wherein the plurality of UE capabilities  include a third UE capability: indicating a quantity of resources that are supported for CLI measurement resources in a same slot across all serving cells associated with the UE. However, in an analogous art Oh remedies this deficiency: (Oh ¶0167- the UE may determine a value (for example, 8, 16, 32 or 64) of maxNumberSSB-CSI-RS-ResourceOneTx ) Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harrebek, Li and Cui with that of Oh for the purpose of determining a maximum number of SRS resources (Oh ¶0197- last sentence).

As to claim 13 Harrebek, Li and Cui discloses the method of claim 1, however silent wherein the capacity capability to perform a quantity of SRS RSRP measurements in a same slot across all serving cells associated with the UE. However, in an analogous art Oh remedies this deficiency: (Oh ¶0167- the UE may determine a value (for example, 8, 16, 32 or 64) of maxNumberSSB-CSI-RS-ResourceOneTx) Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harrebek, Li and Cui with that of Oh for the purpose of determining a maximum number of SRS resources (Oh ¶0197- last sentence).

As to claim 14 Harrebek, Li and Cui discloses a method of claim 1, however silent wherein the UE comprises: a capacity capability to perform a quantity of SRS RSRP measurements across all serving cells associated with the UE. However, in an analogous art Oh remedies this deficiency: (Oh ¶0167- the UE may determine a value (for example, 8, 16, 32 or 64) of maxNumberSSB-CSI-RS-ResourceOneTx). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harrebek, Li and Cui with that of Oh for the purpose of determining a maximum number of SRS resources (Oh ¶0197- last sentence).

As to claim 15 Harrebek, Li and Cui discloses the method of claim 31, however silent wherein the plurality of UE capabilities includes: a capacity capability to perform a quantity of CLI RSSI measurements in a same slot across all serving cells associated with the UE. However, in an analogous art Oh remedies this deficiency: (Oh ¶0167- the UE may determine a value (for example, 8, 16, 32 or 64) of maxNumberSSB-CSI-RS-ResourceOneTx). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harrebek, Li and Cui with that of Oh for the purpose of determining a maximum number of SRS resources (Oh ¶0197- last sentence).

As to claim 16 Harrebek, Li and Cui discloses the method of claim 31, however silent wherein the plurality of UE capabilities includes: a capacity capability to perform a quantity of CLI RSSI measurements across all serving cells associated with the UE. However, in an analogous art Oh remedies this deficiency: (Oh ¶0167- the UE may determine a value (for example, 8, 16, 32 or 64) of maxNumberSSB-CSI-RS-ResourceOneTx). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harrebek, Li and Cui with that of Oh for the purpose of determining a maximum number of SRS resources (Oh ¶0197- last sentence).

As to claim 21 Harrebek, Li and Cui discloses the UE of claim 18, however silent wherein the capacity capability is to perform a quantity of SRS RSRP measurements in a same slot across all serving cells associated with the UE. However, in an analogous art Oh remedies this deficiency: (Oh ¶0167- the UE may determine a value (for example, 8, 16, 32 or 64) of maxNumberSSB-CSI-RS-ResourceOneTx). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harrebek, Li and Cui with that of Oh for the purpose of determining a maximum number of SRS resources (Oh ¶0197- last sentence).

As to claim 22 Harrebek, Li and Cui discloses the UE of claim 18, however silent wherein the plurality of UE capabilities: include a capacity capability to perform a quantity of SRS RSRP measurements across all serving cells associated with the UE. However, in an analogous art Oh remedies this deficiency: (Oh ¶0167- the UE may determine a value (for example, 8, 16, 32 or 64) of maxNumberSSB-CSI-RS-ResourceOneTx). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harrebek, Li and Cui with that of Oh for the purpose of the purpose of determining a maximum number of SRS resources (Oh ¶0197- last sentence).

As to claim 23 Harrebek, Li and Cui discloses the UE of claim 18, however silent wherein the plurality of UE capabilities include a capacity  to perform a quantity of CLI RSSI measurements across all serving cells associated with the UE. However, in an analogous art Oh remedies this deficiency: (Oh ¶0167- the UE may determine a value (for example, 8, 16, 32 or 64) of maxNumberSSB-CSI-RS-ResourceOneTx). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harrebek, Li and Cui with that of Oh for the purpose of determining a maximum number of SRS resources (Oh ¶0197- last sentence).

As to claim 27 Harrebek, Li and Cui discloses the non-transitory computer-readable medium of claim 24, however silent wherein the plurality of UE capabilities include a capacity capability to perform a quantity of SRS RSRP measurements in a same slot across all serving cells associated with the UE. However, in an analogous art Oh remedies this deficiency: (Oh ¶0167- the UE may determine a value (for example, 8, 16, 32 or 64) of maxNumberSSB-CSI-RS-ResourceOneTx). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harrebek, Li and Cui with that of Oh for the purpose of determining a maximum number of SRS resources (Oh ¶0197- last sentence).

As to claim 29 Harrebek, Li and Cui discloses the apparatus of claim 28, however silent wherein the plurality of  capabilities include a capacity capability to perform a quantity of SRS RSRP measurements across in a same slot across all serving cells associated with the apparatus. However, in an analogous art Oh remedies this deficiency: (Oh ¶0167- the UE may determine a value (for example, 8, 16, 32 or 64) of maxNumberSSB-CSI-RS-ResourceOneTx). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harrebek, Li and Cui with that of Oh for the purpose of determining a maximum number of SRS resources (Oh ¶0197- last sentence).

 Claims 17, 35, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Harrebek in view of Li and further in view of Jin et al (2021/0006997) hereinafter Kim.

As to claim 17 Harrebek, Li and Cui discloses the method of claim 1, however silent wherein one of the UE capability of the first UE capability is associated with one or more sub-6GHz frequency bands; and wherein a different one of the UE capability or the UE capability  is associated with one or more millimeter wave frequency bands. However in an analogous art Kim remedies this deficiency: Kim ¶0232- last sentence- different frequency bands may include a super high frequency (SHF) (e.g., 2.5 GHz or 5 GHz) band and a millimeter wave (e.g., 60 GHz) band. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harrebek, Li and Cui with that of Kim for the purpose of measuring and reporting cross-link interference in a next-generation mobile communication system (Kim ¶0002).

As to claim 35 Harrebek, Li and Cui discloses the UE of claim 18, however silent wherein one of the UE capability is associated with one or more sub-6GHz frequency bands; and wherein a different one of the first UE capability or the UE capability parameter is associated with one or more millimeter wave frequency bands. However in an analogous art Kim remedies this deficiency: Kim ¶0232- last sentence- different frequency bands may include a super high frequency (SHF) (e.g., 2.5 GHz or 5 GHz) band and a millimeter wave (e.g., 60 GHz) band. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harrebek, Li and Cui with that of Kim for the purpose of measuring and reporting cross-link interference in a next-generation mobile communication system (Kim ¶0002).

As to claim 37 Harrebek, Li and Cui discloses the UE of claim 18,  however silent wherein one of the first UE capability or the second UE capability is associated with one or more sub-6GHz frequency bands; and wherein a different one of the first UE capability or the second UE capability is associated with one or more millimeter wave frequency bands. However in an analogous art Kim remedies this deficiency: Kim ¶0232- last sentence- different frequency bands may include a super high frequency (SHF) (e.g., 2.5 GHz or 5 GHz) band and a millimeter wave (e.g., 60 GHz) band. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harrebek, Li and Cui with that of Kim for the purpose of measuring and reporting cross-link interference in a next-generation mobile communication system (Kim ¶0002).

As to claim 39 Harrebek, Li and Cui discloses the non-transitory computer-readable medium of claim 24, however silent wherein one of the first UE capability or the second UE capability is associated with one or more sub-6GHz frequency bands; and wherein a different one of the first UE capability or the second UE capability is associated with one or more millimeter wave frequency bands. However in an analogous art Kim remedies this deficiency: Kim ¶0232- last sentence- different frequency bands may include a super high frequency (SHF) (e.g., 2.5 GHz or 5 GHz) band and a millimeter wave (e.g., 60 GHz) band. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harrebek, Li and Cui with that of Kim for the purpose of measuring and reporting cross-link interference in a next-generation mobile communication system (Kim ¶0002).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
Jin et al – Method and Apparatus for Measuring and Reporting Cross-Link Interference in Next- Generation Mobile Communication System- US 20210006997, ¶0168- 1st sentence

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462